Eager, J. (dissenting in part).
The majority, in affirming Special Term with respect to grievance No. 2286-Gr, do not adopt the reasoning of Special Term which concluded that the questions involved in the grievance were exclusively determin*13able by the NLRB; and the majority state that “ the field is not pre-empted”. This has support in the decisions. In Matter of Klein v. Styl-Rite Optics (8 A D 2d 811, 812) we said, “ There is no question but that there is no pre-emption of enforcement by arbitration or by action in a State court of voluntary agreements merely because a breach might also invoke a Federal remedy ”. (See further, Matter of Carey [Westinghouse Elec. Corp.], 6 A D 2d 582, affd. 6 N Y 2d 934; Lodge No. 12, etc. v. Cameron Iron Works, 257 F. 2d 467; Freight Drivers & Helpers, etc. v. Quinn Freight Lines, 195 F. Supp. 180; Post Pub. Co. v. Cort, 334 Mass. 199.)
The fact that incidentally there may be involved a controversy between the petitioner union and a rival union as to right of representation is immaterial on the question of whether or not the petitioner union is entitled to proceed to arbitration upon a grievance involving the interpretation or alleged breach of provisions of the contract. The argument that the real dispute is between two unions ignores the fact that the parties by contract agreed to negotiate individual agreements covering any operations in which members of the plaintiff union were not employed, and to arbitrate any differences. The union should not be forced to abandon its rights under the contract simply because the Board may also have jurisdiction of a portion of this dispute.” (Freight Drivers & Helpers, etc. v. Quinn Freight Lines, supra, p. 182.)
There being no pre-emption depriving this court or the arbitrators of jurisdiction, then this court is bound to give effect to the agreement of the parties. The contract here required Westinghouse to recognize the petitioner union as the representative of production and maintenance employees, and a refusal of Westinghouse to do so would constitute a breach of contract. Under the express terms of the contract, a grievance involving the interpretation of the provisions of the contract appertaining to such an alleged breach, and the rights and obligations of the parties in connection therewith, constitutes an arbitrable grievance. Having by their agreement chosen a particular forum for determination of such a grievance, the parties may not be relegated to remedies before another forum upon the ground that the latter forum is more expert in the particular field or that orderly process would be best served by proceeding before said forum.
Furthermore, the court may not now concern itself with the merits of the grievance (see Matter of Fownes Bros. Co. [Clove Cutters], 14 A D 2d 235) nor with questions pertaining to the jurisdiction of the arbitrators over particular phases of *14the dispute. The questions of law and fact with respect to the grievance are for the arbitrators, and this, in my opinion, would include questions as to their jurisdiction over particular phases of the grievance, incidental or otherwise. (See Matter of Carey [Westinghouse Elec. Corp.], 6 A D 2d 582, supra; Post Pub. Co. v. Cort, 334 Mass. 199, supra.)
Finally, there is nothing policy-wise which justifies this court in refusing to give effect to the contract that the parties have made. There is no pending proceeding before the NLRB involving this particular grievance, and the jurisdiction and processes of the board are not being interfered with. The Federal act specifically provided that the power of the board over unfair labor practices ‘ ‘ shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law, or otherwise ’ ’. (U. S. Code, tit. 29, § 160, subd. [a].) “ Since the Board’s power is plenary in all respects, ‘ neither the existence of an agreement to arbitrate nor a rendered award can preclude the Board from exercising its statutory jurisdiction. ’ But certainly an award or an agreement to arbitrate may serve to temporarily assuage the aggrieved party and afford validity to contract terms (even including unfair labor practices) until a final disposition of the matter of unfair labor practice be made by the Board. Even though the Board is not bound by an arbitration award, it may find that compliance with the award is not violative of the Act, or it may even, in the exercise of its discretionary power, decline action because an award has been made or arbitration is possible.”- (Lodge No. 12, etc. v. Cameron Iron Works, 257 F. 2d 467, 473, supra.)
Voluntary arbitration of disputes in labor matters may exist and should be utilized as a remedy concurrent with the full functioning of the National Labor Relations Board. (See Lodge No. 12, etc. v. Cameron Iron Works, supra.) It may so exist and be utilized here. Therefore, I would reverse the order of Special Term insofar as it denies the motion to compel arbitration of grievance No. 2286-G-, and I would direct arbitration of such grievance. Otherwise, I concur in the majority opinion.
Boteix, P. J., Valexte and -Stevexs, JJ., concur with Steuer, J.; Eager, J., dissents in part in opinion.
Order entered on April 18, 1961 modified, on the law and on the facts, by denying the motion as regards grievance 2079-A and, as so modified, affirmed, without costs. Settle order on notice,